Exhibit 10.2

 

GENAISSANCE PHARMACEUTICALS, INC. INCENTIVE PLAN
2000 AMENDED AND RESTATED EQUITY

 

Incentive Stock Option Terms And Conditions

 

Genaissance Pharmaceuticals, Inc. (the “Company”), a Delaware corporation,
hereby grants to the person named on the Certificate of Stock Option Grant
available from the AST Stockplan website (the “certificate”) an option to
purchase shares of Common Stock, $0.001 par value, of the Company (the “Option”)
under and subject to the Company’s 2000 Amended and Restated Equity Incentive
Plan (the “Plan”) exercisable on the terms and conditions set forth below and
those attached hereto and in the Plan.

 

This Option is intended to be treated as an Incentive Stock Option under section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

1.     Plan Incorporated by Reference.  This Option is issued pursuant to the
terms of the Plan and may be amended as provided in the Plan. Capitalized terms
used and not otherwise defined in the Certificate have the meanings given to
them in the Plan.  The Certificate does not set forth all of the terms and
conditions of the Plan, which are incorporated herein by reference.  The
Committee administers the Plan and its determinations regarding the operation of
the Plan are final and binding.  Copies of the Plan may be obtained upon written
request without charge from the Finance or Human Resources Department of the
Company.

 

2.     Option Price.  The price to be paid for each share of Common Stock issued
upon exercise of the whole or any part of this Option is the Option Price set
forth on the Certificate.

 

3.     Exercisability Schedule.  This Option may be exercised at any time and
from time to time for the number of shares and in accordance with the
exercisability schedule set forth on the Certificate, but only for the purchase
of whole shares.  This Option may not be exercised as to any shares after the
Expiration Date.  This Option may be terminated by the Company before the
Expiration Date as permitted by the Plan.

 

4.     Method of Exercise.  To exercise this Option, the Optionholder shall
deliver to the Company a Cash Letter of Authorization which is a written notice
of exercise available from the AST Stockplan website specifying the number of
shares with respect to which the Option is being exercised accompanied by
payment of the Option Price for such shares in cash, by certified check or in
such other form, including, to the extent then permitted by the Committee,
shares of Common Stock of

 

--------------------------------------------------------------------------------


 

the Company valued at their Fair Market Value on the date of delivery or a
payment commitment of a financial or brokerage institution, as the Committee may
approve. Promptly following such notice, the Company will deliver to the
Optionholder a certificate representing the number of shares with respect to
which the Option is being exercised.

 

5.     No Right To Employment.  No person shall have any claim or right to be
granted an Option.  Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Participant or the Company or
any Affiliate may terminate the employment relationship at any time for any
reason or no reason at all) unless, and only to the extent, provided in a
written employment agreement for a specified term executed by the chief
executive officer of the Company or his duly authorized designee or the
authorized signatory of any Affiliate.  Neither the adoption, maintenance, nor
operation of the Plan nor any Option hereunder shall confer upon any employee of
the Company or of any Affiliate any right with respect to the continuance of
his/her employment by the Company or any such Affiliate nor shall they interfere
with the right of the Company or Affiliate to terminate any employee at any time
or otherwise change the terms of employment, including, without limitation, the
right to promote, demote or otherwise re-assign any employee from one position
to another within the Company or any Affiliate.

 

6.     Effect of Grant.  Optionholder shall not earn any Options granted
hereunder until such time as all the conditions set forth herein and in the Plan
which are required to be met in order to exercise the Option have been fully
satisfied.

 

7.     Change of Control.   In order to preserve the Optionholder’s rights under
the Option in the event of a change in control of the Company as defined by the
Committee, the Committee in its discretion may at any time take one or more of
the following actions: (i) provide for the acceleration of any time period
relating to the exercise of the Option, (ii) provide for payment to the
Optionholder of cash or other property with a Fair Market Value equal to the
amount that would have been received upon the exercise or payment of the Option
had the Option been exercised or paid upon the change in control, (iii) adjust
the terms of the Option in a manner determined by the Committee to reflect the
change in control, (iv) cause the Option to be assumed, or new rights
substituted therefor, by another entity, or (v) make such other provision as the
Committee may consider equitable to Optionholder and in the best interests of
the Company.

 

8.     Option Not Transferable.  This Option is not transferable by the
Optionholder other than by will or the laws of descent and distribution, and is
exercisable, during the Optionholder’s lifetime, only by the Optionholder.  The
naming of a Designated Beneficiary does not constitute a transfer.

 

9.     Termination of Employment or Engagement.  If the Optionholder’s status as
an employee or consultant of (a) the Company, (b) an Affiliate, or (c) a
corporation (or parent or subsidiary corporation of such corporation) issuing or
assuming a stock

 

--------------------------------------------------------------------------------


 

option in a transaction to which section 424(a) of the Code applies, is
terminated for any reason (voluntary or involuntary), (i) this Option shall not
thereafter become exercisable as to any additional shares and (ii) if the period
of exercisability for this Option following such termination has not been
specified by the Board, the vested portion of this Option shall remain
exercisable (to the extent not previously exercised) for three (3) months after
the day on which the Participant’s employment or engagement is terminated,
whereupon this Option shall terminate; except that -

 

(a)       If the Participant is on military, sick leave or other leave of
absence approved by the Company, his or her employment or engagement with the
Company will be treated as continuing intact if the period of such leave does
not exceed ninety (90) days, or, if longer, so long as the Participant’s right
to reemployment or the survival of his or her service arrangement with the
Company is guaranteed either by statute or by contract; otherwise, the
Participant’s employment or engagement will be deemed to have terminated on the
91st day of such leave.

 

(b)      If the Participant’s employment is terminated by reason of his or her
retirement from the Company at normal retirement age, each Option then held by
the Participant, to the extent exercisable at retirement, may be exercised by
the Participant at any time within three (3) months after such retirement unless
terminated earlier by its terms.

 

(c)       If the Participant’s employment or engagement is terminated by reason
of his or her death, each Option then held by the Participant, to the extent
exercisable at the date of death, may be exercised at any time within one year
after that date (unless terminated earlier by its terms) by the person(s) to
whom the Participant’s option rights pass by will or by the applicable laws of
descent and distribution.

 

(d)      If the Participant’s employment or engagement is terminated by reason
of his or her becoming permanently and totally disabled, each Option then held
by the Participant, to the extent exercisable upon the occurrence of permanent
and total disability, may be exercised by the Participant at any time within one
(1) year after such occurrence unless terminated earlier by its terms.  For
purposes hereof, an individual shall be deemed to be “permanently and totally
disabled” if he or she is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than twelve (12) months.  Any determination
of permanent and total disability shall be made in good faith by the Company on
the basis of a report signed by a qualified physician.

 

10.   Compliance with Securities Laws.  It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issuance upon the exercise of this Option shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on

 

--------------------------------------------------------------------------------


 

which the Company’s Common Stock may then be listed or quoted, (b) that either
(i) a registration statement under the Securities Act of 1933 with respect to
the shares shall be in effect, or (ii) in the opinion of counsel for the
Company, the proposed purchase shall be exempt from registration under that Act
and the Optionholder shall have made such undertakings and agreements with the
Company as the Company may reasonably require, and (c) that such other steps, if
any, as counsel for the Company shall consider necessary to comply with any law
applicable to the issue of such shares by the Company shall have been taken by
the Company or the Optionholder, or both.  The certificates representing the
shares purchased under this Option may contain such legends as counsel for the
Company shall consider necessary to comply with any applicable law.

 

11.   Payment of Taxes. The Optionholder shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld with respect to the exercise of the Option no later than the
date of the event creating the tax liability.  The Company and its Affiliates
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind due to the Optionholder.  In the Committee’s discretion, the
minimum tax obligations required by law to be withheld with respect to the
exercise of the Option may be paid in whole or in part in shares of Common
Stock, including shares retained from the exercise of the Option, valued at
their Fair Market Value on the date of retention.

 

12.   Notice of Sale of Shares Required.  The Optionholder agrees to notify the
Company in writing within 30 days of the disposition of any shares purchased
upon exercise of this Option if such disposition occurs within two years of the
date of the grant of this Option or within one year after such purchase.

 

Optionee acknowledges receipt of a copy of the Plan, a copy of which is
available from the AST Stockplan website, and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this option
subject to all of the terms and provisions thereof.  Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Board or of the Committee upon any questions arising under the Plan.

 

 

Adopted: September 20, 2000

 

 

By acceptance of this Option, the Optionholder agrees to the terms and
conditions set forth above and those attached hereto and in the Plan.

 

 

GENAISSANCE PHARMACEUTICALS, INC.

 

--------------------------------------------------------------------------------


 

[g134361kgimage001.gif]

 

Granted to:
Social Security Number:
Employee ID:
Option to Purchase:
Type of Stock Option: ISO

This stock option was granted to you
on <<date>> by your company. The
stock option price is the FMV on the
date of grant, which was $<<price>>.

 

 

Grant Number:
Grant Date:
Grant Expiration Date:
Grant Price: $

[g134361kgimage002.gif]

 

Vesting Schedule

Vesting Start Date:

 

 

Date of
Vest

 

Shares Vesting Over
the Period

 

Vesting in Period
Occurs

 

Last Date to
Exercise

 

[g134361kgimage003.gif]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized by:

Genaissance Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------